AO 106 Rev. 04/ 10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

information associated with dbanks45 1@gmail.com and
the accounts of dbanks@icloud.com and
dbanks451@icloud.com that is stored at premises owned,
maintained, controlled, or operated by Apple Inc. more
fully described in Attachment A

cuore. 19-FS4UA (WA)

New Nee Name See Nee eee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
X) evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
Title 18, United States Code, Section 1591(a) (sex trafficking by force, fraud, or coercion)

The application is based on these facts: See attached affidavit.

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Fyl /2——

Applicant's signature

 

Todd P. Higgins, TFO
Printed Name and Title

 

Sworn tohefore me and signed in my presence:

Date:

 

Judge's atur,

City and State: Milwaukee, Wisconsin Nancy Joseph _U.S. Magistrate Judge
Printed Name and Title

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 1 of 29 Document 1

 

 

 
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Todd P. Higgins, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple Inc. (hereafter “Apple”) to
disclose to the government records and other information, including the contents of
communications, associated with the above-listed Apple ID that is stored at premises owned,
maintained, controlled, or operated by Apple, a company headquartered at 1 Infinite Loop,
Cupertino, CA. The information to be disclosed by Apple and searched by the government is
described in the following paragraphs and in Attachments A and B.

2. I am a deputized Federal Task Force Officer (TFO), with the United States
Department of Justice, Drug Enforcement Agency, currently assigned to DEA Group 68, at the
North Central High Intensity Drug Trafficking Area (HIDTA). I was deputized as a TFO with
the DEA in 2018. In addition to being a TFO with the DEA, I have been a Special Agent with
the Wisconsin Department of Justice, Division of Criminal Investigations (DCI) since 2014.
Prior to my employment for DCI, I was a Detective for the City of Brookfield Police Department
and I have been in law enforcement for over 18 years. My responsibilities as a TFO include the
investigation of violent crimes, criminal enterprises, violations relating to the illegal sale and
transfer of narcotics and firearms, and violent criminal acts in furtherance of criminal enterprises.
In addition, my duties include the investigation of drug trafficking organizations and violations
of federal narcotics and money laundering laws, including, but not limited to offenses defined by

21 U.S.C. § 841, 843, and 846, and 18 U.S.C. § 1956. I have received further specialized

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 2 of 29 Document 1
training concerning the interception of wire and electronic communications. I have also have
training in regards to human trafficking and have worked such cases, at both the State and

Federal level, for approximately 2 years.

3. The lead investigator for this investigation is Special Agent Melissa A. Fus. Agent
Fus is a Special Agent with the Wisconsin Department of Justice-Division of Criminal
Investigation (DOJ-DCI) and has been in law enforcement since 2003. Agent Fus is currently
assigned to the Human Trafficking Bureau for the Wisconsin Department of Justice and also the
Federal Bureau of Investigation Wisconsin Human Trafficking Task Force (“WHTTF”). Agent
Fus’s duties as a Special Agent with the WI DOJ-DCI include human trafficking investigations
involving minors and adults. Agent Fus has gained experience in the conduct of such
investigations through previous case investigations, formal training, and in consultation with law
enforcement partners in local, state, and federal law enforcement agencies. J have discussed this
case with Agent Fus.

4. The facts contained in this affidavit are known to me through my personal
knowledge, training, and experience, and through information provided to me by other law
enforcement officers, who have provided information to me during the course of their official
duties and whom I consider to be truthful and reliable. Some of the information was provided in
response to administrative subpoenas and search warrants, and I believe that this information is
also reliable.

5. This affidavit is intended to show simply that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

6. Based on the facts as set forth in this affidavit, there is probable cause to believe

that the information described in Attachment A contains evidence, instrumentalities, and/or fruits
2

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 3 of 29 Document 1

 
of violations of Title 18, United States Code, Section 1591(a) (sex trafficking by force, fraud, or
coercion), as described in Attachment B.
JURISDICTION

7. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is ‘‘a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Qi).

PROBABLE CAUSE

A. Human Trafficking of AV-2

1. Special Agent Melissa Fus participated in interviews with an adult female
(hereinafter referred to as AV-2) (DOB XX/XX/1991). AV-2 disclosed that she met Darren
Hatchett II (DOB XX/XX/1985) in November 2008 in Indiana. AV-2 stated that sometime in
2010 or 2011, AV-2 began engaging in prostitution at Hatchett’s direction.

2. In October 2011, AV-2 was interviewed by officers at the Anaheim Police
Department in California. AV-2 stated to those officers that she and Hatchett left Indiana in
approximately July 2011 and that shortly thereafter Hatchett instructed her on how to conduct
prostitution activities. AV-2 stated she gave Hatchett all the money she made from those activities.
A-2 stated that she was never allowed to keep any of the money and that if she wanted anything to
eat or drink, she had to ask him for money.

3. AV-2 told Anaheim officers that Hatchett hit her all the time, that he choked her
frequently and that, on at least one occasion, he choked her to the point where she passed out.

4, AV-2 stated to Anaheim officers that Hatchett and AV-2 traveled to Costa Mesa,

California, with another adult victim (hereinafter referred to as AV-5) (DOB XX/XX/1990). AV-
3

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 4 of 29 Document 1

 
2 stated that because she was pregnant, Hatchett stopped posting her for prostitution dates and
started posting AV-5. AV-5 also gave all the money she earned from prostitution activity to
Hatchett.

5. While in Buena Park, California, in the fall of 2011, Hatchett began choking and
hitting AV-2 while they were driving. AV-2 escaped by jumping out of the car, and Hatchett
pulled her back in by her hair. During this encounter, AV-2 was helped by a man who took her to
the police station. After this incident, AV-2 returned to Indiana and gave birth to Hatchett’s child.

6. Based on interviews with AV-2 and others, AV-2 returned to Hatchett in 2015. AV-
2 stated that after she returned to Hatchett in 2015 she lived with him in a house at 3411 W.
Clybourn Street, in Milwaukee (hereinafter referred to as “Hatchett’s Residence”). She remained
living in Hatchett’s Residence until she left Hatchett in May 2018. AV-2 believed Hatchett owned
the house. AV-2 stated that Hatchett would sometimes lock the house to prevent her from leaving,
and that he had multiple cameras set up in the interior and exterior of the house.

7. She again engaged in prostitution at his direction and gave the money she earned
from prostitution activity to Hatchett. Hatchett continued to be violent toward AV-2. In 2015,
Hatchett broke AV-2’s jaw and she had to have it wired shut for approximately six weeks. AV-2
stated that Hatchett’s violence toward her was a regular occurrence. Hatchett hit her in the head
with guns. On at least two occasions he broke her skull and caused bleeding. He also dragged her
down the stairs, hit her with an electrical cord all over her body, hit her with the handle of a mop
or broom, shot at her, and locked her in a dog kennel in a bedroom. While she was in the kennel,
Hatchett threatened to shoot her. These instances of abuse, including the shooting, primarily

occurred at Hatchett’s Residence.

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 5 of 29 Document 1

 
8. AV-2 reported that Hatchett possessed several firearms, which he eventually stored
in a large safe at his residence on Clybourn. Those firearms included handguns and assault rifles.
At one point, Hatchett gifted AV-2 an assault rifle that he had customized. When AV-2 left
Hatchett in May 2018, she did not take the firearm with her. Even after the rifle was gifted to her,
the firearm remained at Hatchett’s Residence.

9. In addition to physical violence, Hatchett regularly threatened to harm AV-2’s
family if she left him and verbally abused AV-2 by calling her stupid and telling her that her brain
was messed up.

10. During her time with Hatchett, AV-2 became addicted to Percocet. According to
AV-2 and others, Hatchett withheld opioids from AV-2 as punishment if she did not do what he
wanted. He also used Percocet as a reward or incentive to get her to engage in prostitution for his
financial benefit.

11. | AV-2 stated that during the time she was with Hatchett she traveled to multiple
states, including Arizona, California, Illinois, Texas, New York, Virginia, and Colorado to engage
in prostitution.

12. Multiple other victims and witnesses provided statements to law enforcement about
Hatchett and AV-2. Those statements are consistent with AV-2’s reports to law enforcement.

13. Record searches of websites commonly used for prostitution revealed ads for
prostitution by AV-2 in Dallas, Kansas City, Virginia, Louisiana, Denver, Milwaukee, Manhattan,
South Carolina, and Pennsylvania.

14. AV-2 stated that she travelled out of state with other women who also engaged in
prostitution activity for Hatchett’s financial gain. She identified other adult victims hereinafter

referred to as AV-1 (DOB XX/XX/1997), AV-3 (DOB XX/XX/1999), AV-4 (DOB
5

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 6 of 29 Document 1

 
XX/XX/1997), and AV-6 (DOB XX/XX/1994), as women who worked for Hatchett. AV-2 stated
that the state she went to most frequently was Texas.

15. Asearch of flight records confirm AV-2’s statements. For example, AV-1 and AV-
2 flew from Chicago to Dallas on flights purchased by Hatchett on May 5, 2017, May 25, 2017,
and October 25, 2017. On May 5, 2017, AV-6 also flew with AV-1 and AV-2. On May 30, 2017,
AV-1 and AV-2 were the subject of a police report in Irving, Texas, in which the police officers
noted evidence of prostitution in the hotel room in which AV-1 and AV-2 were staying. On April
23, 2018, and April 27, 2018, AV-2 and AV-3 flew to Denver and back on flights paid for by
Hatchett.

16. | AV-2 stated that she gave all of the money she earned from prostitution to Hatchett.
AV-2 stated that when she traveled out of state, she would send Hatchett the money made from
her prostitution activities by depositing the money in Hatchett’s bank accounts. AV-2 stated that
when she was in Texas, she deposited money into Hatchett’s bank accounts.

17. AV-2 also stated that she would sometimes use services such as GoBank and
Bluebird to transfer money to Hatchett at gas stations and Wal-Mart.

18. | AV-2 stated that she never had her own money or bank accounts. AV-2 stated that
when she decided to leave Hatchett, she secretly sent some of the money she earned to her mother.
She stated that she was scared of what Hatchett would do if he found out, but that she needed to
do so to avoided being stranded with her children.

19. In May 2018, AV-2 left Hatchett and moved back to Indiana. She had no money.
Hatchett has continued to threaten AV-2 and has been physically abusive toward her on at least

one occasion since she left him.

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 7 of 29 Document 1

 
B. Human Trafficking of AV-5S.

20. Special Agent Melissa Fus participated in interviews with AV-5. AV-5 disclosed
that she met Hatchett online in 2011 and that on August 26, 2011, Hatchett and AV-2 picked her
up in Indiana and drove to Indianapolis. AV-5 believed that she was going to be dancing in a
gentleman’s club. But when they arrived in Indiana, AV-5 learned that Hatchett intended that she
engage in prostitution. In Indianapolis, AV-5 engaged in prostitution for the first time and gave
all the money she earned to Hatchett.

21. AV-5 conducted prostitution activities for Hatchett’s financial gain for
approximately the next four years.

22. During that time, Hatchett controlled every aspect of AV-5’s life. For example,
Hatchett decided what cities they traveled to and when. Hatchett also decided whether, when, and
for how long AV-5 was allowed to visit with family. Hatchett also controlled AV-5’s social media
accounts.

23. Hatchett’s only source of income was the money made by AV-5 and others
engaging in prostitution for his benefit.

24. AV-S stated that starting in 2015, she and Hatchett resided at Hatchett’s Residence.
They continued to reside there until AV-5 left Hatchett in July 2018. Utilities at Hatchett’s
Residence were registered to AV-5 in April 2015. As of March 1, 2019, the utilities were in
Hatchett’s name.

25. AV-5 stated that Hatchett was often violent with her. The violence occurred on a
regular basis and included Hatchett choking her, breaking her nose, hitting her with guns, shooting
at her, pushing her down the stairs, and picking her up by the throat and throwing her to the floor.

Much of this violence occurred at Hatchett’s Residence. AV-5 reported that Hatchett’s Residence

7

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 8 of 29 Document 1

 

 
had bullet holes in the walls where Hatchett shot at her and other victims. AV-5 reported that she
saw Hatchett shoot at AV-3 in the basement of Hatchett’s Residence.

26. | AV-5 reported that Hatchett possessed several firearms including assault rifles and
that he has a CCW permit. AV-5 reported that Hatchett stored the firearms in a large safe in his
residence on Clybourn.

27. | AV-5 also became addicted to opioids and Hatchett would use that addiction to
further control her by, among other things, withholding those opioids as punishment and causing
AV-5 to experience withdrawal symptoms.

28. | AV-5 described traveling to a variety of cities and states to engage in prostitution
at Hatchett’s direction and control. Flight records show that Hatchett and AV-5 flew to Dallas in
March and April 2015. Hotel records show that AV-5 often rented hotel rooms in Dallas in 2013
and 2014.

29. AV-5 also identified other victims of Hatchett’s human trafficking, including AV-
1, AV-2, AV-4, and AV-6.

30. AV-5 left Hatchett in July 2018. AV-5 left with no money despite the fact that she
estimates she made over a $1,000,000 for him. Hatchett has continued to threaten AV-5 and her
family by phone.

C. Human Trafficking of AV-1

31. In July 2018, Special Agent Melissa Fus was contacted by Pewaukee Police
Department regarding information on AV-1.

32. | Pewaukee Police Sergeant Wright indicated that on July 14, 2018, his agency had

contact with AV-1 and her family. At the time of the contact, AV-1’s family reported that AV-1

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 9 of 29 Document 1

 
was a Victim of Human Trafficking and the family was attempting an intervention with AV-1.
AV-1 attempted to evade the intervention and the Pewaukee Police Department was called.

33. Pewaukee Police Department officers described AV-1 as emaciated and having
narcotic withdrawal symptoms. They determined that AV-1 had outstanding warrants and she was
taken into custody. AV-1’s family reported that Hatchett, living at Hatchett’s Residence, was
soliciting AV-1 for prostitution. AV-1’s mother reported that AV-1 was a victim of a Human
Trafficking ring in Milwaukee and AV-1 has contacted her family members several times to help
her get out of the situation. AV-1’s mother also told Pewaukee officers that AV-1’s boyfriend,
Hatchett, was very abusive and possessive. AV-1’s mother also told the Pewaukee Police
Department officers that AV-1 had a drug addiction. AV-1’s mother also advised Pewaukee
officers that there were other possible female victims who were at Hatchett's residence, in
Milwaukee.

34. During AV-1’s contact with Pewaukee Police Department officers, she disclosed
that she resided with a group of girls. AV-1 commented that “she was just happy to be away from
the house and out of the situation”. AV-1 also told officers that she had not eaten for several days.

35. Special Agent Melissa Fus conducted interviews with AV-1’s mother and sister.
Both indicated to officers that they were aware, based on statements by AV-1, that there were
multiple females who reside with Hatchett and conduct prostitution activities for Hatchett.

36. | AV-1’s mother said she knew of another female, AV-2, who AV-1 was frequently
with. AV-1’s mother indicated that AV-2 has child(ren) with Hatchett but she recently left
Hatchet and returned to Indiana.

37. AV-1’s mother also told officers that she knew AV-1 travelled to various states

including Texas and New York to engage in prostitution activities for Hatchett.

9

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 10 of 29 Document 1

 
38. A forensic examination of AV-1’s phones showed numerous communications
between AV-1 and male individuals that were consistent with AV-1 conducting prostitution
activities. These conversations show that AV-1 was engaging in prostitution in multiple states
including, but not limited to, Texas, California, and New York. The phone also contained many
messages between AV-1 and Hatchett in which Hatchett and AV-1 discussed AV-1’s “quota” for
prostitution activities and in which Hatchett repeatedly threatened extreme violence against AV-1
and her family. For example, on March 1, 2018, Hatchett threatened to “rape yo mom and
brothers” and “kill yo granny and sister with a meat cleaver.” On another occasion he threatened
to beat her head.

39. During interviews with AV-1, AV-1 stated that she engaged in prostitution while
working for Hatchett. AV-1 stated that she was first introduced to Hatchett by another male, Brian
Pointer (DOB XX/XX/1993). According to a police report from November 2011, Pointer was
Trenell Henning’s, Hatchett’s relative’s, foster son. AV-1 stated that she met Pointer on social
media and that he recruited her to “work” with him and his girlfriend, AV-4. Records of AV-1’s
Facebook account corroborate AV-1’s statements that she was initially recruited for prostitution
by Pointer who told AV-1 that he and AV-4 were making money while traveling.

40. | AV-1 stated that she moved in with Pointer (to Hatchett’s Residence) in mid-
February 2017. AV-1 said that after moving into that house, she engaged in prostitution at
Pointer’s direction and gave all the money she made to Pointer. AV-1 said that shortly after she
moved into Hatchett’s Residence she traveled to Texas with Pointer and they met AV-4 there.
AV-4 and AV-1 engaged in prostitution in Texas and gave the money they made to Pointer. AV-
1 flew back to Milwaukee for a court hearing on February 24, 2017. After that she went back to

stay at Hatchett’s residence, but Pointer was not allowed to return. Shortly thereafter, AV-1 began

10

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 11 of 29 Document 1

 
engaging in prostitution for Hatchett and giving him all the money she made. AV-1 believes that
Hatchett did not let Pointer return to the house because Hatchett wanted to control AV-1 and the
money she made.

41. AV-1 stated that shortly after she began engaging in prostitution activities for
Hatchett’s financial benefit, AV-4 also began working for Hatchett.

42.  AV-1 disclosed that she provided all the money she earned from her prostitution
encounters after February 2017 to Hatchett. AV-1 also admitted that Hatchett controlled every
aspect of AV-1’s life, including who she was allowed to interact with in person and on her social
media account. AV-1 also said that Hatchett dictated the cities and states to which she travelled
to engage in prostitution activities. AV-1 stated that Hatchett was often violent with her and
provided examples, including that on multiple occasions Hatchett choked her and on at least one
occasion he shot at her with a firearm at Hatchett’s residence. AV-1 disclosed that Hatchett kept a
number of firearms in the residence on Clybourn. Most recently, the firearms were stored in a
large safe in the residence.

43. During these interviews, AV-1 identified photographs of other victims of
Hatchett’s human trafficking. Those identifications included, but were not limited to AV-2, AV-
3, AV-4, AV-5, and AV-6. AV-1 discussed Hatchett’s violence against his victims, particularly
AV-2. AV-1 also discussed how Hatchett controlled the number of pills that AV-2 consumed.

44. | AV-1Lalso talked about her out-of-state travel with the other victims, including AV-
2, and their transmittal of all of the money they made from prostitutions dates to Hatchett via bank
accounts and other wire transactions. AV-1 reported that she estimates she made $500,000 from
prostitution activity while working for Hatchett. When she left Hatchett in July 2018, she had no

money.

11

Case 2:19-mj-00854-NJ_ Filed 09/10/19 Page 12 of 29 Document 1

 
45. Special Agent Melissa Fus obtained jail calls from the Waukesha County Jail made
by AV-1 while AV-1 was incarcerated. The jail calls were dated from July 14, 2018, to November
18, 2018. AV-1 made frequent outgoing phone calls to Hatchett during the above dates. AV-1
frequently called Hatchett “Daddy.” Based upon my training and experience, individuals who
engage in human trafficking commonly require that the women who engage in prostitution
activities for them call them “Daddy.”

46. | When AV-1 talked to Hatchett on the jail phone, she would occasionally talk to
other females who were with Hatchett.

47. During some of the jail calls, Hatchett told AV-1 that he was out-of-state. For
example, on November 11, 2018, Hatchett told AV-1 that he just left California and was headed
to Denver. Hatchett also told AV-1 that he had been out of town for almost one month, since the
day after he visited AV-1 in jail. According to AV-1’s visitor log, Hatchett visited AV-1 at the
Waukesha County Jail on September 18, 2018. On November 18, 2018, AV-1 asked Hatchett
“You back?” and Hatchett replied, “Hell no.” Hatchett said he left one light on in the house (the
one when you “first walk in’’) so it didn’t “look dead in that motherfucker.”

48. During a jail call with Hatchett on October 31, 2018, Hatchett told AV-1 that he
could access and control the Facebook accounts of AV-4 and AV-6.

49. AV-1 stated that Hatchett also had access to, and could control, her Facebook
account when she was with him. AV-1 stated that Hatchett had control over the account when she
went to jail in mid-July 2018. On July 30, 2018, Hatchett (using AV-1’s Facebook account)
message L.V. and to recruit L.V. to work with AV-1. During that conversation, L.V. wrote that
she was threatened by AV-3, but got along with AV-4. Hatchett responded that “Daddy will make

her put all that to the side I promise u that” and told L.V. to text “406-7364.” That number belongs

12

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 13 of 29 Document 1

 
to Hatchett. L.V. subsequently asked “Do you get to keep your money and stuff or like half and
half or all of it goes to your daddy” and the Facebook account for AV-1 responded: “I’m pretty
sure u know the answer to that but I guess it’s cute to test the water lol.”

D. Human Trafficking of AV-3, AV-4, and AV-6 and Execution of Search
Warrants.

50. During a jail call with Hatchett on October 31, 2018, Hatchett told AV-1 that he
could access and control the Facebook accounts of AV-4 and AV-6.

51. During interviews with AV-1 as recently as April 2019, AV-1 stated that Hatchett
was traveling with AV-4, AV-6, and AV-3.

52. On February 23, 2019, AV-5 told law enforcement that Hatchett told AV-S that he
was in California with AV-3, AV-4, and AV-6.

53. Since February 2019, law enforcement has been obtaining prospective location data
for Hatchett’s phone, (414) 406-7364. Those records reflected that during March and April 2019,
Hatchett had been in the Los Angeles area, San Francisco area, and Denver.

54. In April 2019, law enforcement obtained location data for AV-4’s and AV-6’s
phones. That data showed that during the month of April, AV-4 and AV-6’s phones were in the
same areas as Hatchett. Prostitution ads posted online for AV-4 and AV-6 during this time also
showed them in the same areas as Hatchett’s phone.

55. As of April 18, 2019, Hatchett’s phone, AV-4’s phone, and AV-6’s phone were in
Iowa City, Iowa.

56. As of about 12:30 p.m. on April 19, 2019, Hatchett’s phone, AV-4’s phone, and

AV-6’s phone were travelling together from Davenport, Iowa to Illinois on Interstate 88.

13

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 14 of 29 Document 1

 

 
57. On April 19, 2019, at approximately 3:00 p.m., Hatchett was arrested driving a
Volvo car with California license plates. AV-3, AV-4, and AV-6 were passengers in the Volvo.
Incident to Hatchett’s arrest, law enforcement officers recovered a loaded firearm from the driver’s
seat area of the Volvo. The firearm was under the driver’s seat with a portion of the firearm in
plain view. The firearm is further described as a REX Zero 1CP 9mm handgun, bearing serial
number A09660. During his post-arrest interview, Hatchett admitted that the 9mm handgun was
his.

58. Since Hatchett’s arrest, AV-3, AV-4, and AV-6 provided statements to police.
During those statements, AV-3, AV-4, and AV-6 made disclosures consistent with those of AV-
1, AV-2, and AV-5. AV-3, AV-4, and AV-6 admitted to engaging in prostitution activities for
Hatchett’s financial gain. They stated that they gave all of the money they earned from prostitution
activities to Hatchett, and provided extensive details of Hatchett’s consistent violence and
intimidation toward them.

59. | On the day after Hatchett’s arrest, April 20, 2019, Hatchett called 414-795-6309
from the Waukesha County jail. On that call, Hatchett appeared to be speaking with his father,
Darren Hatchett, Sr. During that call, Hatchett provided his father with his icloud account
information, telling him that the account was either dbanks451@gmail.com or
dbanks451@icloud.com, Hatchett asked his father to tell “Tree”, who is known to be Trenell
Henning (a relative of Hatchett’s), to log into the account and restore it to factory settings. Hatchett
told his father to “basically erase” everything on his phones. On the same day, Hatchett also called
his wife, Whitney Parr-Chesser. During that call he provided her with the same iCloud account

information and password and also asked her to take the phone back to “default” or “factory”

14

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 15 of 29 Document 1

 
settings. On a subsequent call with Parr-Chesser, Parr-Chesser told Hatchett she had been unable
to restore the icloud account, but was able to set the phone to “lost”.

60. On May 1, 2019, Special Agent Melissa Fus participated in an interview with AV-
6. AV-6 stated that Hatchett saved photographs, text messages, and screen shots meticulously.
AV-6 stated that the text messages, pictures, and screen shots Hatchett showed Hatchett’s sex
trafficking activities, violence, and threats.

61. Given these statements, there is probable cause to believe that evidence of
Hatchett’s violations of 18 U.S.C. 1591(a) will be found on Hatchett’s iCloud account.

62. Hatchett’s requests to his family to delete his iCloud account provides additional
reason to believe that

E. Additional iCloud Account Information/Preservation

62. On February 5", 2019, Special Agent Melissa Fus conducted an interview with AV-
5. During that interview AV-5 indicated that Hatchett had multiple email accounts/addresses. AV-
5 provided an icloud email address of dbanks451@icloud.com and also the email address of
dbanks451@gmail.com.

63. On February 15, 2019, Special Agent Melissa Fus sent a preservation request to
Apple Inc., for the account of dbanks451@icloud.com and has since extended that preservation
request.

64. On May 3, 2019, Special Agents Melissa Fus and Raymond Taylor conducted an
interview with a witness named Joanne Sabir. Sabir was the previous home owner of the residence
located at 3411 W. Clybourn Street, Milwaukee. Hatchett purchased the residence from Sabir with
cash. Sabir reported that she primarily had contact with Hatchett via email. Sabir checked her

phone and provided officers with the email address for Hatchett as dbanks@icloud.com.

15

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 16 of 29 Document 1

 
INFORMATION REGARDING APPLE ID AND ICLOUD!

65. Apple is a United States company that produces the iPhone, iPad, and iPod
Touch, all of which use the iOS operating system, and desktop and laptop computers based on
the Mac OS operating system.

66. Apple provides a variety of services that can be accessed from Apple devices or,
in some cases, other devices via web browsers or mobile and desktop applications (“apps”). As
described in further detail below, the services include email, instant messaging, and file storage:

a. Apple provides email service to its users through email addresses at the
domain names mac.com, me.com, and icloud.com.

b. iMessage and FaceTime allow users of Apple devices to communicate in
real-time. iMessage enables users of Apple devices to exchange instant messages (“iMessages’’)
containing text, photos, videos, locations, and contacts, while FaceTime enables those users to
conduct video calls.

c. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous iCloud-connected services, and can also be used to
store iOS device backups and data associated with third-party apps.

d. iCloud-connected services allow users to create, store, access, share, and

synchronize data on Apple devices or via icloud.com on any Internet-connected device. For

 

I The information in this section is based on information published by Apple on its website, including, but

not limited to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available
at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple ID,”
available at https://support.apple.com/en-us/HT203993; “iCloud,” available at http://www.apple.com/icloud/; “What
does iCloud back up?,” available at https://support.apple.com/kb/PH125 19; “iOS Security,” available at
https://www.apple.com/business/docs/iOS _Security_Guide.pdf, and “iCloud: How Can I Use iCloud?,” available at
https://support.apple.com/kb/PH26502.

16

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 17 of 29 Document 1

 
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and
manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user
to share those images and videos with other Apple subscribers. iCloud Drive can be used to
store presentations, spreadsheets, and other documents. iCloud Tabs and bookmarks enable
iCloud to be used to synchronize bookmarks and webpages opened in the Safari web browsers
on all of the user’s Apple devices. iWork Apps, a suite of productivity apps (Pages, Numbers,
Keynote, and Notes), enables iCloud to be used to create, store, and share documents,
spreadsheets, and presentations. iCloud Keychain enables a user to keep website username and
passwords, credit card information, and Wi-Fi network information synchronized across multiple
Apple devices.

e. Game Center, Apple’s social gaming network, allows users of Apple
devices to play and share games with each other.

f. Find My iPhone allows owners of Apple devices to remotely identify and
track the location of, display a message on, and wipe the contents of those devices. Find My
Friends allows owners of Apple devices to share locations.

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a
user’s approximate location.

h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or
through iTunes Store on desktop and laptop computers running either Microsoft Windows or

Mac OS. Additional digital content, including music, movies, and television shows, can be

17

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 18 of 29 Document 1

 

TETSU

 

 
purchased through iTunes Store on iOS devices and on desktop and laptop computers running
either Microsoft Windows or Mac OS.

67. Apple services are accessed through the use of an “Apple ID,” an account created
during the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID
can be linked to multiple Apple services and devices, serving as a central authentication and
syncing mechanism.

68. | An Apple ID takes the form of the full email address submitted by the user to
create the account; it can later be changed. Users can submit an Apple-provided email address
(often ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a
third-party email provider (such as Gmail, Yahoo, or Hotmail). The Apple [D can be used to
access most Apple services (including iCloud, iMessage, and FaceTime) only after the user
accesses and responds to a “verification email” sent by Apple to that “primary” email address.

39 66,

Additional email addresses (“alternate,” “rescue,” and “notification” email addresses) can also be
associated with an Apple ID by the user.

69. Apple captures information associated with the creation and use of an Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including
the user’s full name, physical address, and telephone numbers. The user may also provide means
of payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on
Apple’s website. In addition, Apple captures the date on which the account was created, the

length of service, records of log-in times and durations, the types of service utilized, the status of

the account (including whether the account is inactive or closed), the methods used to connect to

18

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 19 of 29 Document 1

 

 
and utilize the account, the Internet Protocol address (“IP address”) used to register and access
the account, and other log files that reflect usage of the account.

70. Additional information is captured by Apple in connection with the use of an
Apple ID to access certain services. For example, Apple maintains connection logs with IP
addresses that reflect a user’s sign-on activity for Apple services such as iTunes Store and App
Store, iCloud, Game Center, and the My Apple ID and iForgot pages on Apple’s website. Apple
also maintains records reflecting a user’s app purchases from App Store and iTunes Store, “call
invitation logs” for FaceTime calls, “query logs” for Message, and “mail logs” for activity over
an Apple-provided email account. Records relating to the use of the Find My iPhone service,
including connection logs and requests to remotely lock or erase a device, are also maintained by
Apple.

71. Apple also maintains information about the devices associated with an Apple ID.
When a user activates or upgrades an iOS device, Apple captures and retains the user’s IP
address and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the
serial number of the device’s SIM card. Similarly, the telephone number of a user’s iPhone is
linked to an Apple ID when the user signs in to FaceTime or iMessage. Apple also may
maintain records of other device identifiers, including the Media Access Control address (“MAC
address”), the unique device identifier (““UDID”), and the serial number. In addition,
information about a user’s computer is captured when iTunes is used on that computer to play
content associated with an Apple ID, and information about a user’s web browser may be
captured when used to access services through icloud.com and apple.com. Apple also retains

records related to communications between users and Apple customer service, including

19

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 20 of 29 Document 1

 

 
communications regarding a particular Apple device or service, and the repair history for a
device.

72. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services, including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents, spreadsheets, presentations, and other files (i{Work and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).
iCloud can also be used to store iOS device backups, which can contain a user’s photos and
videos, iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service
(“MMS”) messages, voicemail messages, call history, contacts, calendar events, reminders,
notes, app data and settings, Apple Watch backups, and other data. Records and data associated
with third-party apps may also be stored on iCloud; for example, the iOS app for WhatsApp, an
instant messaging service, can be configured to regularly back up a user’s instant messages on
iCloud Drive. Some of this data is stored on Apple’s servers in an encrypted form but can
nonetheless be decrypted by Apple.

73. In my training and experience, evidence of who was using an Apple ID and from
where, and evidence related to criminal activity of the kind described above, may be found in the
files and records described above. This evidence may establish the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or, alternatively, to exclude the innocent from further

suspicion.

20

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 21 of 29 Document 1

 
74. The stored communications and files connected to an Apple ID may provide
direct evidence of the offenses under investigation. For example, these communications and
files may include, among other things, text messages or screen shots of text messages between
Hatchett and his victims, records of Hatchett’s posting of ads for prostitution, records of financial
transactions of proceeds from Hatchett’s sex trafficking crimes, and photographs evidencing his
control, violence, and sex trafficking activities. Based on my training and experience, instant
messages, emails, voicemails, photos, videos, and documents are often created and used in
furtherance of the kind of criminal activity described herein, including to communicate and
facilitate the offenses under investigation.

75. In addition, the user’s account activity, logs, stored electronic communications,
and other data retained by Apple can indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the account at a relevant
time. As an example, because every device has unique hardware and software identifiers, and
because every device that connects to the Internet must use an IP address, IP address and device
identifier information can help to identify which computers or other devices were used to access
the account. Such information also allows investigators to understand the geographic and
chronological context of access, use, and events relating to the crime under investigation.

76. Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation. For example, information on the account

may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a

21

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 22 of 29 Document 1

 
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

77. Other information connected to an Apple ID may lead to the discovery of
additional evidence. For example, the identification of apps downloaded from App Store and
iTunes Store may reveal services used in furtherance of the crimes under investigation or
services used to communicate with co-conspirators, or applications used to post ads for
prostitution, conduct financial transactions with proceeds of sex trafficking, and/or make
reservations for travel and hotels used for sex trafficking activities. In addition, emails, instant
messages, Internet activity, documents, and contact and calendar information can lead to the
identification of co-conspirators and instrumentalities of the crimes under investigation.

78. Therefore, Apple’s servers are likely to contain stored electronic communications
and information concerning subscribers and their use of Apple’s services. In my training and
experience, such information may constitute evidence of the crimes under investigation
including, but not limited to, information that can be used to identify the account’s user or users.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

79. lL anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Apple to disclose to the government copies of the records and other information
(including the content of communications and stored data) particularly described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

22

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 23 of 29 Document 1

a TT nnn

 

 
CONCLUSION
Based on the forgoing, I request that the Court issue the proposed search warrant. Pursuant to 18
U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the service or

execution of this warrant.

23

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 24 of 29 Document 1

 
ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with dbanks451@gmail.com and the
accounts of dbanks@icloud.com and dbanks451@icloud.com that is stored at premises owned,
maintained, controlled, or operated by Apple Inc., a company headquartered at Apple Inc., 1

Infinite Loop, Cupertino, CA 95014.

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 25 of 29 Document 1

 

i
ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States, including any messages, records, files, logs, or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,
in unencrypted form whenever available, for each account or identifier listed in Attachment A:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and
source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (““UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers (““MEID”), Mobile Identification Numbers (“MIN”), Subscriber

Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 26 of 29 Document 1

 
(“MSISDN”), International Mobile Subscriber Identities (“IMSI”), and International Mobile
Station Equipment Identities (“IMEI”);

c. The contents of all emails associated with the account from January 1, 2011 to the
present, including stored or preserved copies of emails sent to and from the account (including
all draft emails and deleted emails), the source and destination addresses associated with each
email, the date and time at which each email was sent, the size and length of each email, and the
true and accurate header information including the actual IP addresses of the sender and the
recipient of the emails, and all attachments;

d. The contents of all instant messages associated with the account January 1, 2011
to the present, including stored or preserved copies of instant messages (including iMessages,
SMS messages, and MMS messages) sent to and from the account (including all draft and
deleted messages), the source and destination account or phone number associated with each
instant message, the date and time at which each instant message was sent, the size and length of
each instant message, the actual IP addresses of the sender and the recipient of each instant
message, and the media, if any, attached to each instant message;

e. The contents of all files and other records stored on iCloud, including all ios
device backups, all Apple and third-party app data, all files and other records related to iCloud

. Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, 1Work
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,
images, videos, voicemails, device settings, and bookmarks;

f. All activity, connection, and transactional logs for the account (with associated IP

addresses including source port numbers), including FaceTime call invitation logs, messaging

2

Case 2:19-mj-00854-NJ_ Filed 09/10/19 Page 27 of 29 Document 1

rote naEARERENSTTE

 
and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes
Store and App Store logs (including purchases, downloads, and updates of Apple and third-party
apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device purchase,
activation, and upgrades;

g. All activity and transactional logs related to attempts to erase or restore the
account or devices connected to the account to factory settings;

h. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location
Services, Find My iPhone, Find My Friends, and Apple Maps;

i. All records pertaining to the types of service used;

j. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken; and

k. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files).

The Provider is hereby ordered to disclose the above information to the government

within 7 days of service of this warrant.

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 28 of 29 Document 1
i. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and/or
instrumentalities of violations of 18 U.S.C. §1591(a) involving Darren D. Hatchett II since
January 1, 2011, including, for each account or identifier listed on Attachment A, information
pertaining to the following matters:

a. The identity of the person(s) who created or used the Apple ID, including records
that help reveal the whereabouts of such person(s);

b. Evidence indicating how and when the account was accessed or used, to determine
the chronological and geographic context of account access, use and events relating to the crime
under investigation and the account subscriber;

c. Any records pertaining to the means and source of payment for services (including
any credit card or bank account number or digital money transfer account information);

d. Evidence indicating the subscriber’s state of mind as it relates to the crime under
investigation; and

e. Evidence of sex trafficking by means of force, fraud, or coercion;

f. Evidence that may identify any co-conspirators or aiders and abettors, including
records that help reveal their whereabouts;

g. Evidence of communications between the subscriber and his victims;

h. Evidence of the subscriber’s violence toward and coercion and control of his
victims;

i. Evidence indicating how and where the subscriber spent and stored the proceeds of
his illegal sex trafficking;

j. Evidence of the execution of the subscriber’s criminal activity, including but not

limited to, records of his travel with his victims or his reservations of travel arrangements for his
victims.

Case 2:19-mj-00854-NJ Filed 09/10/19 Page 29 of 29 Document 1

 

 
